[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (PLEADING #131)
The plaintiff claims to have pled in the first count a cause of action under the theory of liability discussed in Ely v. Murphy, 207 Conn. 88 (1988). The plaintiff has not alleged that defendant Westport Playhouse Restaurant, Inc. or defendant Leonard Ventura served, furnished, provided, or otherwise gave alcohol to Maryjo Varandas. Rather, the plaintiff alleges that Westport Playhouse Restaurant, Inc. and Leonard Ventura failed to prevent Varandas from loitering and consuming alcohol. These allegations are insufficient. The motion to strike is granted.
GEORGE N, THIM, JUDGE STATE TRIAL REFEREE